In the
United States Court of Appeals
For the Seventh Circuit

No. 00-3177

Matt Lindland,

Plaintiff-Appellant,

v.

United States of America Wrestling
Association, Inc., and United States
Olympic Committee,

Defendants-Appellees.



Appeal from the United States District Court
for the Northern District of Illinois, Eastern Division.
No. 00 C 5151--Suzanne B. Conlon, Judge.


Submitted August 24, 2000--Decided August 24, 2000



  Before Easterbrook, Manion, and Diane P. Wood, Circuit
Judges.

  Easterbrook, Circuit Judge. During the Olympic
trials for Greco-Roman Wrestling, conducted by
United States of America Wrestling Association
(USA Wrestling) as the governing body of that
sport, Keith Sieracki was declared the winner,
over Matt Lindland, in the 76 kilogram
championship bout (known as "Bout #244" on the
program). As the winner, Sieracki was entitled
under the rules of the contest to be nominated by
USA Wrestling to the United States Olympic
Committee (USOC) as a member of the U.S. team in
that sport. Sieracki has been duly nominated.

  Lindland protested the officials’ decision, and
after internal proceedings unnecessary to recount
USA Wrestling rejected his protest. Lindland then
initiated arbitration, which was his right under
sec.9 of the Ted Stevens Olympic and Amateur
Sports Act, 36 U.S.C. sec.sec. 220521-29. "A
party aggrieved by a determination of the
corporation under section 220527 or 220528 of
this title [here, USA Wrestling’s final decision]
may obtain review by any regional office of the
American Arbitration Association." 36 U.S.C.
sec.220529(a). On August 9 arbitrator Daniel T.
Burns directed USA Wrestling to rerun the final
bout. The award’s critical language provides:
"Bout #244 of the June 24, 2000 Olympic Trials
will be re-wrestled in accord with the USA
Wrestling rules and officiating in effect at that
time. The re-wrestle shall take place prior to
Noon on Monday, August 14, 2000." Sieracki and
Lindland accordingly wrestled again. This time
Lindland was the victor by a unanimous decision.
But USA Wrestling did not replace Sieracki with
Lindland as its nominee for the Olympic team;
instead it left Sieracki as the nominee and put
Lindland on an eligibility list, from which he
might replace Sieracki in the event of injury.
Lindland then filed this action to enforce the
award. Federal jurisdiction is proper. The
parties debate whether federal-question
jurisdiction is appropriate, a debate we bypass
because complete diversity of citizenship exists,
and the value of a position on the Olympic team
cannot be said (to a legal certainty, see St.
Paul Mercury Indemnity Co. v. Red Cab Co., 303
U.S. 283, 289 (1938)) to be less than $75,000.
The Northern District of Illinois is a proper
venue, because the arbitration took place in
Chicago. 9 U.S.C. sec.9. The same section of the
Federal Arbitration Act provides a private right
of action, authorizing (and requiring) judges to
confirm awards on the demand of the prevailing
party unless the award is infirm.

  The district court dismissed the suit without
rendering a written opinion. Its judgment says
only that the petition to confirm the award is
"dismissed"; a minute order adds that the
petition "is dismissed as moot for reasons stated
in open court. Court finds there is no federal
jurisdiction at this time." Even as supplemented
by the district court’s orally stated view that
all Lindland received from the arbitrator was a
right to a rematch rather than a right to be
named to the squad if he won, this decision is
off the mark. Lindland thinks that the award
entitles him to the spot on the Olympic team.
That may be right or wrong, but either way the
claim is not "moot" as long as it is possible for
USA Wrestling to designate him as its nominee for
the team (a possibility that is open until
midnight Eastern time today). Moreover, federal
jurisdiction plainly is present, as we have
recounted.

  So does the award entitle Lindland to USA
Wrestling’s nomination for the Olympic spot? Here
is its critical language a second time: "Bout
#244 of the June 24, 2000 Olympic Trials will be
re-wrestled in accord with the USA Wrestling
rules and officiating in effect at that time."
The new bout occurred, and Lindland was declared
its winner. The award plus the victory entitle
Lindland to the Olympic spot. The arbitrator did
not order an exhibition match between Sieracki
and Lindland; he ordered that "Bout #244 . . . be
re-wrestled". Bout #244 is the championship
match, and USA Wrestling’s rules say that its
winner receives its support in going to the
Olympic Games in Sydney as the U.S
representative. Lindland, as the winner of Bout
#244, is entitled to nomination under the
association’s own rules--to which Arbitrator
Burns pointedly referred. Rule 3.2.1 of USA
Wrestling’s "2000 Olympic Trial Procedures"
doesn’t say that USA Wrestling will nominate the
winner of the championship bout if it is in the
mood to do so; the rule says that the "winner
will be the USAW designate for the 2000 Olympic
Team" (with an exception not pertinent here)
(emphasis added). Reading the award together with
the rules to which it refers, then, we do not
have an ambiguous award, one that might be sent
back to the arbitrator for clarification (if
there were time, which there is not). In context,
the Burns Award unambiguously makes the rematch
dispositive; it replaces the outcome of the match
held on June 24, with whatever consequence of
victory "the USA Wrestling rules and officiating
in effect at that time" provide. That
consequence, under Rule 3.2.1, is USA Wrestling’s
nomination for membership on the Olympic squad.

  An award may be set aside on grounds specified
in 9 U.S.C. sec.10(a), but the district judge did
not conclude that any of these defects (such as
"corruption" or "fraud" or "evident partiality")
spoils the Burns Award. Nor does anyone contend
that the dispute was not arbitrable, or that the
arbitrator exceeded the authority conferred by
sec.220529. USA Wrestling proclaims in the
memorandum filed in this court "that there are
numerous grounds for vacating the Award" but does
not identify even one of these "numerous grounds"
under sec.10; the memorandum devotes almost all
of its space to arguing that federal-question
jurisdiction is lacking. It would be surprising
if disputes about application of the Ted Stevens
Olympic and Amateur Sports Act were confined to
state court, see Michaels v. United States
Olympic Committee, 741 F.2d 155 (7th Cir. 1984)
(discussing jurisdictional issues before the 1998
amendment that gave sec.220529 its current
contents) but, as we have said, diversity of
citizenship enables us to bypass that subject.

  Both USA Wrestling and the USOC view the award
as problematic because Sieracki was not a party
to the arbitration. Section 10 of the Arbitration
Act does not provide that the absence of an
interested person privileges a person who did
participate to disregard an adverse decision.
What is more, sec.220529 calls for arbitration
between the aggrieved athlete and the governing
body; it does not require arbitration among
athletes. Likewise under the USOC Constitution,
Art. IX sec.2, the demand for arbitration must
name "such USOC member" as the adverse party.
Lindland named the right party in his demand to
arbitrate. He sought relief from USA Wrestling,
which is the USOC member and the governing body
of his sport, not from Sieracki. USA Wrestling is
the only entity in a position to give him what he
wants--nomination to the Olympic team. Similarly,
an employee who has been discharged from his
position may arbitrate a grievance with his
employer, without naming as an additional party
his replacement, who might have to be discharged
or demoted to reinstate a grievant who prevails
in the arbitration. The notion, advanced by both
USA Wrestling and the USOC, that an arbitration
must include all persons who could be affected by
the outcome is novel and would work a revolution
in arbitral proceedings. Neither USA Wrestling
nor the USOC has cited any authority for the
proposition that a person potentially affected by
an arbitration is a necessary party to it.
Perhaps Sieracki could have intervened, or
perhaps USA Wrestling could have brought him in,
but these possibilities are neither here nor
there. Sieracki, as a non-party to the
arbitration, is not "bound" by the result, but
USA Wrestling is, and it must implement the
award. This means, in particular, treating the
winner of the second bout as "the winner" for
Olympic purposes.

  Sieracki has initiated his own arbitration,
protesting the result of the rematch (and perhaps
protesting USA Wrestling’s willingness to
implement at least this part of the Burns Award).
This arbitration includes both wrestlers, plus
the USOC, and thus is more comprehensive than the
proceeding conducted before Arbitrator Burns. It
also creates a possibility that USA Wrestling
will be subject to inconsistent awards, or that
it will have to go back to the arbitrator hearing
the second proceeding with Lindland rather than
Sieracki as its nominee. Arbitrators need not
follow judicial notions of issue and claim
preclusion, Brotherhood of Maintenance of Way
Employees v. Burlington Northern R.R., 24 F.3d
937 (7th Cir. 1994), which increases the chance
of inconsistent awards. These are risks that USA
Wrestling took when it decided not to bring
Sieracki into the original proceeding, and this
risk does not justify USA Wrestling’s incomplete
implementation of the Burns Award. A party to
arbitration cannot refuse to implement an
existing award just because it dreads the
prospect of a later incompatible award; indeed,
even when incompatible awards are rendered the
party may be required to implement both. See W.R.
Grace & Co. v. Rubber Workers, 461 U.S. 757
(1983); Consolidation Coal Co. v. United Mine
Workers, 213 F.3d 404 (7th Cir. 2000). The only
questions at hand now are (a) what does the Burns
Award require?, and (b) are there legal grounds
for not enforcing it? We hold that (a) the award
requires USA Wrestling to certify to the USOC
that the winner of the rematch (which is to say,
Lindland) is the category champion and thus its
nominee for the Olympic Games, and (b) none of
the grounds in the Arbitration Act justifies
failing to enforce that award.

  The USOC’s argument that Lindland has failed to
"exhaust his remedies" because he is
participating in the arbitration initiated by
Sieracki is frivolous. It amounts to saying that
nonparties to an arbitration may nullify an award
by demanding sequential arbitration. Section 9 of
the Arbitration Act expressly gives Lindland the
right to judicial enforcement of an award. With
respect to the Burns Award, there are no more
procedures to exhaust. Moreover, the suggestion
of the USOC (at page 17 of its memorandum in this
court) that Lindland has demonstrated unfitness
for the team by initiating litigation, rather
than by accepting the results of USA Wrestling’s
internal processes, demeans that august
organization. Congress gave athletes not only a
right to arbitration but also a right to judicial
enforcement of ensuing awards. To propose that
competitors forfeit their rights as athletes when
they use legal entitlements under the Ted Stevens
Olympic and Amateur Sports Act and the Federal
Arbitration Act is to confess antipathy to one’s
legal obligations--a step that makes judicial
enforcement of the award all the more vital.

  Lindland has named the USOC as an additional
defendant. But the USOC was not a party to the
Chicago arbitration. The only appropriate
disposition "enforcing" the award is a judgment
requiring USA Wrestling to send Lindland’s name
to the USOC as its champion and nominee. Lindland
is entitled to that relief immediately. The
mandate will issue now. We trust that the USOC
will act responsibly once it receives USA
Wrestling’s nomination of Lindland.